PERRY, Judge
(concurring in the result):
While the provisions of concern in the appellate exhibits and the advice of the trial judge to the appellant may not be entirely correct, I am unable to understand that they contributed to the appellant’s decision to plead guilty. Nor does the appellant contend that his strategy on appeal has been influenced in any way by them. Under these circumstances, I conclude that the providence of the appellant’s plea is unaffected by the provisions or the advice referred to.